ACCEPTED
                                                                                              03-15-00008-CV
                                                                                                      6296014
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         7/30/2015 3:06:28 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK


                                 No. 03-15-00008-CV
                                                                        FILED IN
PAUL D. SIMMONS,                            )                 3rd COURT
                                                 IN THE COURT OF         OF APPEALS
                                                                   APPEALS    FOR
                                                                  AUSTIN, TEXAS
    Appellant                               )                   7/30/2015 3:06:28 PM
                                            )                     JEFFREY D. KYLE
v.                                          )    THE THIRD   DISTRICTClerk
                                            )
TERESA A. SIMMONS,                          )
    Appellee                                )    OF TEXAS

                       NOTICE OF DESIGNATION OF
                 LEAD COUNSEL AND REQUEST FOR NOTICE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW Robert B. Luther, Attorney for Appellee, and on behalf of

Appellee Teresa A. Simmons, files this Notice of Designation of Lead Counsel and

Request for Notice, and as grounds therefore would show the Court the following:

                                       I.   Parties

        Appellant is Paul D. Simmons. Appellee is Teresa A. Simmons.

                                   II. Nature of Motion

     The nature and purpose of this motion is to designate Robert B. Luther as lead

counsel and further to request that additional notice of all actions from the clerk and

court be sent to co-counsel Garrett C. Higley.

                             III. Designation ofLead Counsel

        The undersigned attorney, ROBERT B. LUTHER, ofLaw Offices ofRobertB.

Luther, P.C., 1800 Rio Grande, Austin, Texas 78701, SBN 12704000, Tel. (512) 477-
2323, Fax. (512) 478-1824, email rbluther@luthlaw.com, hereby gives notice to the

Court, clerk of the court, and Appellant's counsel that he is now designated as lead

counsel in place of the former attorney for Appellee, Kirk Watkins.

                                 IV. Request for Notice

   Appellee requests that in addition to the notice of actions and service sent to lead

counsel at the address above, notice of actions and service be also sent to co-counsel

GARRETT C. HIGLEY, PLLC, 508 W. 12th Street, Austin, Texas 78701, (512)514-

1940, Fax No. (512)391-0028, SBN 24046074, email garrett@higleyfamilylaw.com.

      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney prays

this Honorable Court accept notice of lead counsel as ROBERT B. LUTHER, and

further include GARRETT C. HIGLEY on the service of notice and actions list in

addition to ROBERT B. LUTHER.




                                       Law Offices of Robert B. Luther, P.C.
                                       1800 Rio Grande
                                       Austin, Texas 78701
                                       (512) 477-2323
                                       Fax (512) 478-1824
                                       Email: rbluther@luthlaw.com and
                                        GARRETT C. HIGLEY
                                        SBN 24046074
                                        Garrett C. Higley, PLLC
                                        508 West 12th St.
                                        Austin, Texas 78701
                                        (512)514-1940
                                        Fax No. (512)391-0028
                                        Email: garrett@higleyfamilylaw.com

                                        ATTORNEYS FOR APPELLEE
                                        TERESA A. SIMMONS

                        CERTIFICATE OF CONFERENCE

       I hereby certify that on the 28th day of July, 2015, I communicated with the
representative of counsel of appellant, Mr. Melvin Gray, and notified her of the
intention to become lead counsel, and there was no objection to said designation.

                                     r{~

                           CERTIFICATE OF SERVICE

       I herebyr t a true and correct copy of the above and foregoing has been
delivered this           day of July, 2015, to the counsel for Appellant and to the
Appellee, individually, at the following addresses, by first class mail and by certified
mail, return receipt requested:

      Mr. Melvin Gray                                 Teresa A. Simmons
      Attorney at Law                                 1815 5 Nicks Drive
      206 West College                                Spring Hill, Florida 34610
      San Angelo, Texas 76903                         Appellee

                                    ~--
      Attorney for Appellant